DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp.
Claims 2-4, 7-10, 13-14, and 18-20 recite the limitation “the at least one candidate time position”.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims of claims 2-4, 7-10, 13-14, and 18-20 are rejected for similar reasons based on their dependence.
The term “practically” in claims 2-3, 7-8, 13, and 18 is a relative term which renders the claim indefinite. The term “practically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The dependent claims of claims 2-3, 7-8, 13, and 18 are rejected for similar reasons based on their dependence.
Claims 10, 14, and 19 recite the limitation “the carrier of the licensed band”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 20 recite the limitation “a carrier” and then “the carrier”.  There is insufficient antecedent basis for this limitation in the claim because “a carrier” is already referred to in the parent claim and thus it is unclear what “the carrier” is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 11-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng (US 20200163037 A1).
Regarding claim 1, Zheng discloses:
“A wireless communication method, comprising: monitoring, by a network device based on M candidate time positions for a Synchronous Signal block (SSB), whether a carrier in an unlicensed band is idle, the M candidate time positions being at least part of L candidate time positions of the SS block” ([para 0142]: “In FIG. 7a, if a channel on an unlicensed frequency band corresponding to the time resource 1 is in an idle state, the access network device transmits the synchronization signal block on the time resource 1. In FIG. 7b, if a channel on an unlicensed frequency band corresponding to the time resource 1 is in a busy state, and a channel on an unlicensed frequency band corresponding to the time resource 2 is in an idle state, the access network device transmits the synchronization signal block on the time resource 2. In FIG. 7c, if channels on unlicensed frequency bands corresponding to the time resource 1 and the time resource 2 are both in a busy state, and a channel on an unlicensed frequency band corresponding to the time resource 3 is in an idle state, the access network device transmits the synchronization signal block on the time resource 3.”; [para 0163]: “S901: An access network device determines a resource set used for transmission of a synchronization signal block set in a preset time window in a cell using an unlicensed frequency band.”)
“and the L candidate time positions being all candidate time positions in a single sending cycle of the SS block.” ([para 0013]: “Another understanding of the foregoing method may be: For a same synchronization signal block, a flexible resource used to transmit the synchronization signal block may be obtained after a preset resource used to transmit the synchronization signal block is moved in a unit of an SS burst set periodicity in time.”)
Regarding claim 2, Zheng discloses all the features of the parent claim.
Zheng further discloses “sending, by the network device, second indication information at a time position after the at least one candidate time position, the second indication information being configured to indicate a pattern of one or more candidate time positions where the SS block is practically sent or a number of the one or more candidate time positions where the SS block is practically sent.” ([para 0185]: “Optionally, before performing S903, the terminal device may further determine the resource set used for transmission of the synchronization signal block set and/or a location of the preset time window. Determining the location of the preset time window may include determining a period of the preset time window (which may be, for example, represented by an SS burst set periodicity) and a location of the preset time window in the period.” ; [para 0256]: “However, for the terminal device in the connected state, because the terminal device in the connected state has accessed the core network, the access network device may deliver a notification message (for example, RRC signaling) to the terminal device in the connected state, to instruct the terminal device in the connected state to parse the synchronization signal block set based on the candidate resource distribution manner of the terminal device in the idle state.”)
Regarding claim 3, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein the second indication information is configured to indicate the pattern of the one or more candidate time positions where the SS block is practically sent; and” ([para 0185]: “Optionally, before performing S903, the terminal device may further determine the resource set used for transmission of the synchronization signal block set and/or a location of the preset time window. Determining the location of the preset time window may include determining a period of the preset time window (which may be, for example, represented by an SS burst set periodicity) and a location of the preset time window in the period.” ; [para 0256]: “However, for the terminal device in the connected state, because the terminal device in the connected state has accessed the core network, the access network device may deliver a notification message (for example, RRC signaling) to the terminal device in the connected state, to instruct the terminal device in the connected state to parse the synchronization signal block set based on the candidate resource distribution manner of the terminal device in the idle state.”)
“each of the at least one candidate time position corresponds to a respective one of at least one sending beam according to an arrangement sequence.” ([para 0121]: “It may be learned based on FIG. 2 that, the eight resources appear periodically at regular intervals of 10 ms. A beam direction of a synchronization signal block that is correspondingly transmitted on a resource 1 in the first 10 ms may be the same as or different from a beam direction of a synchronization signal block that is correspondingly transmitted on a resource 1 in the second 10 ms.” ; [para 0155]: “When the SSB time index and the SSB index are in a one-to-one correspondence, it may indicate that a particular synchronization signal block is sent on a candidate resource indicated by a particular SSB time index. For example, a synchronization signal block in a particular beam direction (for example, represented by a beam direction 1) is always sent on a candidate resource corresponding to an SSB time index 0, and a synchronization signal block in another particular beam direction (for example, represented by a beam direction 2) is always sent on a candidate resource corresponding to an SSB time index 1.”)


Regarding claim 5, Zheng discloses:
“A wireless communication method, comprising: determining, by a terminal device, M candidate time positions for a Synchronous Signal (SS) block, the M candidate time positions being at least part of L candidate time positions of the SS block” ([para 0142]: “In FIG. 7a, if a channel on an unlicensed frequency band corresponding to the time resource 1 is in an idle state, the access network device transmits the synchronization signal block on the time resource 1. In FIG. 7b, if a channel on an unlicensed frequency band corresponding to the time resource 1 is in a busy state, and a channel on an unlicensed frequency band corresponding to the time resource 2 is in an idle state, the access network device transmits the synchronization signal block on the time resource 2. In FIG. 7c, if channels on unlicensed frequency bands corresponding to the time resource 1 and the time resource 2 are both in a busy state, and a channel on an unlicensed frequency band corresponding to the time resource 3 is in an idle state, the access network device transmits the synchronization signal block on the time resource 3.”; [para 0163]: “S901: An access network device determines a resource set used for transmission of a synchronization signal block set in a preset time window in a cell using an unlicensed frequency band.”)
“the L candidate time positions being all candidate time positions in a single sending period of the SS block; and” ([para 0013]: “Another understanding of the foregoing method may be: For a same synchronization signal block, a flexible resource used to transmit the synchronization signal block may be obtained after a preset resource used to transmit the synchronization signal block is moved in a unit of an SS burst set periodicity in time.”)
“performing, by the terminal device based on the M candidate time positions, signal reception on a carrier of an unlicensed band to acquire the SS block.” ([para 0183]: “S903: The terminal device determines time information based on the first synchronization signal block and/or the N second synchronization signal blocks.”)
Regarding claim 6, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein performing, by the terminal device based on the M candidate time positions, signal reception on the carrier of the unlicensed band comprises: sequentially performing a detection for the SS block at each candidate time position in the M candidate time positions on the carrier of the unlicensed band until the SS block is acquired at N candidate time positions or until the detection for the SS block is performed at the last candidate time position in the M candidate time positions, N being a number of candidate time positions where a network device expects to send the SS block and N being a positive integer less than or equal to M.” ([para 0322]: “The transceiver unit 3101 is configured to receive, on a first resource in a plurality of first candidate resources, a first synchronization signal block sent by an access network device, where a channel on an unlicensed frequency band corresponding to the first resource is in an idle state; and/or configured to receive, on N second resources in at least L second candidate resources, N second synchronization signal blocks in L second synchronization signal blocks sent by the access network device, where the N second resources are in a one-to-one correspondence with the N second synchronization signal blocks, and a channel on an unlicensed frequency band corresponding to each of the N second resources is in an idle state.”)
Regarding claim 7, Zheng discloses all the features of the parent claim.
Zheng further discloses “receiving, by the terminal device, second indication information sent by the network device at a time position after at least one candidate time position, the at least one candidate time position being at least one candidate time position where the SS block is practically sent, the second indication information comprising a pattern of the at least one candidate time position where the SS block is practically sent or the number of the at least one candidate time position where the SS block is practically sent.” ([para 0185]: “Optionally, before performing S903, the terminal device may further determine the resource set used for transmission of the synchronization signal block set and/or a location of the preset time window. Determining the location of the preset time window may include determining a period of the preset time window (which may be, for example, represented by an SS burst set periodicity) and a location of the preset time window in the period.” ; [para 0256]: “However, for the terminal device in the connected state, because the terminal device in the connected state has accessed the core network, the access network device may deliver a notification message (for example, RRC signaling) to the terminal device in the connected state, to instruct the terminal device in the connected state to parse the synchronization signal block set based on the candidate resource distribution manner of the terminal device in the idle state.”)
Regarding claim 8, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein the second indication information is configured to indicate a pattern of the at least one candidate time position where the SS block is practically sent, and each of the at least one candidate time position corresponds to a respective one of at least one sending beam according to an arrangement sequence; and” ([para 0185]: “Optionally, before performing S903, the terminal device may further determine the resource set used for transmission of the synchronization signal block set and/or a location of the preset time window. Determining the location of the preset time window may include determining a period of the preset time window (which may be, for example, represented by an SS burst set periodicity) and a location of the preset time window in the period.” ; [para 0256]: “However, for the terminal device in the connected state, because the terminal device in the connected state has accessed the core network, the access network device may deliver a notification message (for example, RRC signaling) to the terminal device in the connected state, to instruct the terminal device in the connected state to parse the synchronization signal block set based on the candidate resource distribution manner of the terminal device in the idle state.”)
“the method further comprises: determining, by the terminal device according to a time sequence of the at least one candidate time position where the SS block is practically sent, a sending beam adopted by the network device to send the SS block at each candidate time position in the at least one candidate time position.” ([para 0121]: “It may be learned based on FIG. 2 that, the eight resources appear periodically at regular intervals of 10 ms. A beam direction of a synchronization signal block that is correspondingly transmitted on a resource 1 in the first 10 ms may be the same as or different from a beam direction of a synchronization signal block that is correspondingly transmitted on a resource 1 in the second 10 ms.” ; [para 0155]: “When the SSB time index and the SSB index are in a one-to-one correspondence, it may indicate that a particular synchronization signal block is sent on a candidate resource indicated by a particular SSB time index. For example, a synchronization signal block in a particular beam direction (for example, represented by a beam direction 1) is always sent on a candidate resource corresponding to an SSB time index 0, and a synchronization signal block in another particular beam direction (for example, represented by a beam direction 2) is always sent on a candidate resource corresponding to an SSB time index 1.”)
Regarding claim 11, Zheng discloses:
“A network device, comprising a processor and a transceiver,” ([para 0297]: “Referring to FIG. 29, the access network device 2900 includes: a processing unit 2901 and a transceiver unit 2902.”)
“wherein the processor is configured to monitor, based on M candidate time positions for a Synchronous Signal (SS) block, whether a carrier in an unlicensed band is idle, the M candidate time positions being at least part of L candidate time positions of the SS block,” ([para 0142]: “In FIG. 7a, if a channel on an unlicensed frequency band corresponding to the time resource 1 is in an idle state, the access network device transmits the synchronization signal block on the time resource 1. In FIG. 7b, if a channel on an unlicensed frequency band corresponding to the time resource 1 is in a busy state, and a channel on an unlicensed frequency band corresponding to the time resource 2 is in an idle state, the access network device transmits the synchronization signal block on the time resource 2. In FIG. 7c, if channels on unlicensed frequency bands corresponding to the time resource 1 and the time resource 2 are both in a busy state, and a channel on an unlicensed frequency band corresponding to the time resource 3 is in an idle state, the access network device transmits the synchronization signal block on the time resource 3.”; [para 0163]: “S901: An access network device determines a resource set used for transmission of a synchronization signal block set in a preset time window in a cell using an unlicensed frequency band.”)
“the L candidate time positions being all candidate time positions in a single sending cycle of the SS block.” ([para 0013]: “Another understanding of the foregoing method may be: For a same synchronization signal block, a flexible resource used to transmit the synchronization signal block may be obtained after a preset resource used to transmit the synchronization signal block is moved in a unit of an SS burst set periodicity in time.”)
Regarding claim 12, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein performing, by the terminal device based on the M candidate time positions, signal reception on the carrier of the unlicensed band comprises: sequentially performing a detection for the SS block at each candidate time position in the M candidate time positions on the carrier of the unlicensed band until the SS block is acquired at N candidate time positions or until the detection for the SS block is performed at the last candidate time position in the M candidate time positions, N being a number of candidate time positions where a network device expects to send the SS block and N being a positive integer less than or equal to M.” ([para 0322]: “The transceiver unit 3101 is configured to receive, on a first resource in a plurality of first candidate resources, a first synchronization signal block sent by an access network device, where a channel on an unlicensed frequency band corresponding to the first resource is in an idle state; and/or configured to receive, on N second resources in at least L second candidate resources, N second synchronization signal blocks in L second synchronization signal blocks sent by the access network device, where the N second resources are in a one-to-one correspondence with the N second synchronization signal blocks, and a channel on an unlicensed frequency band corresponding to each of the N second resources is in an idle state.”)
Regarding claim 13, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein the transceiver is configured to: send second indication information at a time position after the at least one candidate time position, the second indication information being configured to indicate a pattern of one or more candidate time positions where the SS block is practically sent or a number of the one or more candidate time positions where the SS block is practically sent.” ([para 0185]: “Optionally, before performing S903, the terminal device may further determine the resource set used for transmission of the synchronization signal block set and/or a location of the preset time window. Determining the location of the preset time window may include determining a period of the preset time window (which may be, for example, represented by an SS burst set periodicity) and a location of the preset time window in the period.” ; [para 0256]: “However, for the terminal device in the connected state, because the terminal device in the connected state has accessed the core network, the access network device may deliver a notification message (for example, RRC signaling) to the terminal device in the connected state, to instruct the terminal device in the connected state to parse the synchronization signal block set based on the candidate resource distribution manner of the terminal device in the idle state.”)
Regarding claim 16, Zheng discloses:
“A terminal device, comprising a processor and a transceiver,” ([para 0321]: “Referring to FIG. 31, the terminal device 3100 includes: a transceiver unit 3101 and a processing unit 3102.”)
“wherein the processor is configured to determine M candidate time positions for a Synchronous Signal (SS) block, the M candidate time positions being at least part of L candidate time positions of the SS block and” ([para 0142]: “In FIG. 7a, if a channel on an unlicensed frequency band corresponding to the time resource 1 is in an idle state, the access network device transmits the synchronization signal block on the time resource 1. In FIG. 7b, if a channel on an unlicensed frequency band corresponding to the time resource 1 is in a busy state, and a channel on an unlicensed frequency band corresponding to the time resource 2 is in an idle state, the access network device transmits the synchronization signal block on the time resource 2. In FIG. 7c, if channels on unlicensed frequency bands corresponding to the time resource 1 and the time resource 2 are both in a busy state, and a channel on an unlicensed frequency band corresponding to the time resource 3 is in an idle state, the access network device transmits the synchronization signal block on the time resource 3.”; [para 0163]: “S901: An access network device determines a resource set used for transmission of a synchronization signal block set in a preset time window in a cell using an unlicensed frequency band.”)
“the L candidate time positions being all candidate time positions in a single sending cycle of the SS block; and ([para 0013]: “Another understanding of the foregoing method may be: For a same synchronization signal block, a flexible resource used to transmit the synchronization signal block may be obtained after a preset resource used to transmit the synchronization signal block is moved in a unit of an SS burst set periodicity in time.”)
“the transceiver is configured to perform, based on the M candidate time positions, signal reception on a carrier of an unlicensed band to acquire the SS block.” ([para 0183]: “S903: The terminal device determines time information based on the first synchronization signal block and/or the N second synchronization signal blocks.”)
Regarding claim 17, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein the transceiver is further configured to: sequentially perform a detection for the SS block at each candidate time position in the M candidate time positions on the carrier of the unlicensed band until the SS block is acquired at N candidate time positions or until the detection for the SS block is performed at the last candidate time position in the M candidate time positions, N being a number of candidate time positions where a network device expects to send the SS block and N being a positive integer less than or equal to M.” ([para 0322]: “The transceiver unit 3101 is configured to receive, on a first resource in a plurality of first candidate resources, a first synchronization signal block sent by an access network device, where a channel on an unlicensed frequency band corresponding to the first resource is in an idle state; and/or configured to receive, on N second resources in at least L second candidate resources, N second synchronization signal blocks in L second synchronization signal blocks sent by the access network device, where the N second resources are in a one-to-one correspondence with the N second synchronization signal blocks, and a channel on an unlicensed frequency band corresponding to each of the N second resources is in an idle state.”)
Regarding claim 18, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein the transceiver is further configured to: receive second indication information sent by the network device at a time position after at least one candidate time position, the at least one candidate time position being at least one candidate time position where the SS block is practically sent, the second indication information comprising a pattern of the at least one candidate time position where the SS block is practically sent or the number of the at least one candidate time position where the SS block is practically sent.” ([para 0185]: “Optionally, before performing S903, the terminal device may further determine the resource set used for transmission of the synchronization signal block set and/or a location of the preset time window. Determining the location of the preset time window may include determining a period of the preset time window (which may be, for example, represented by an SS burst set periodicity) and a location of the preset time window in the period.” ; [para 0256]: “However, for the terminal device in the connected state, because the terminal device in the connected state has accessed the core network, the access network device may deliver a notification message (for example, RRC signaling) to the terminal device in the connected state, to instruct the terminal device in the connected state to parse the synchronization signal block set based on the candidate resource distribution manner of the terminal device in the idle state.”)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9, 10, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20200163037 A1) in view of Pang (US 20200280939 A1).
Regarding claim 4, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein sending, by the network device, the second indication information at a time position after the at least one candidate time position comprises: sending, by the network device… the second indication information at a time position after the at least one candidate time position.” ([para 0256]: “However, for the terminal device in the connected state, because the terminal device in the connected state has accessed the core network, the access network device may deliver a notification message (for example, RRC signaling) to the terminal device in the connected state, to instruct the terminal device in the connected state to parse the synchronization signal block set based on the candidate resource distribution manner of the terminal device in the idle state.”)
Zheng does not explicitly disclose the second indication information is sent “through the carrier in the unlicensed band.”
However, Pang discloses the missing feature the second indication information is sent “through the carrier in the unlicensed band” ([para 0080]: “In some other embodiments, if the network device supports two or more of the foregoing transmission patterns, the network device needs to send indication information (for example, an indication bit), where the indication information is used to indicate a currently used transmission pattern to the user. For example, the indication information may be added to an SSB for sending. In addition, the indication information may also be dynamically indicated. In this way, in a system running process, a used transmission pattern may be dynamically adjusted based on a network status.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zheng and Pang, to modify the second indication as disclosed by Zheng, to be transmitted through the carrier in the unlicensed band as disclosed by Pang. The motivation for transmitting the indication through the carrier in the unlicensed band is that doing so allows the indication to be transmitted alongside other messages such as SSB, thus enhancing system efficiency. Zheng with Pang to obtain the invention as specified in the instant claim.
Regarding claim 9, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein receiving, by the terminal device, the second indication information sent by the network device at a time position after the at least one candidate time position comprises: receiving, by the terminal device, the second indication information sent by the network device at a time position after the at least one candidate time position...” ([para 0256]: “However, for the terminal device in the connected state, because the terminal device in the connected state has accessed the core network, the access network device may deliver a notification message (for example, RRC signaling) to the terminal device in the connected state, to instruct the terminal device in the connected state to parse the synchronization signal block set based on the candidate resource distribution manner of the terminal device in the idle state.”)
Zheng does not explicitly disclose the second indication information is sent “on the carrier of the unlicensed band.”
However, Pang discloses the missing feature the second indication information is sent “on the carrier of the unlicensed band” ([para 0080]: “In some other embodiments, if the network device supports two or more of the foregoing transmission patterns, the network device needs to send indication information (for example, an indication bit), where the indication information is used to indicate a currently used transmission pattern to the user. For example, the indication information may be added to an SSB for sending. In addition, the indication information may also be dynamically indicated. In this way, in a system running process, a used transmission pattern may be dynamically adjusted based on a network status.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zheng and Pang, to modify the second indication as disclosed by Zheng, to be transmitted through the carrier in the unlicensed band as disclosed by Pang. The motivation for transmitting the indication through the carrier in the unlicensed band is that doing so allows the indication to be transmitted alongside other messages such as SSB, thus enhancing system efficiency. Zheng with Pang to obtain the invention as specified in the instant claim.
Regarding claim 10, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein receiving, by the terminal device, the second indication information sent by the network device at a time position after the at least one candidate time position comprises: receiving, by the terminal device, the second indication information sent by the network device at a time position after the at least one candidate time position....” ([para 0256]: “However, for the terminal device in the connected state, because the terminal device in the connected state has accessed the core network, the access network device may deliver a notification message (for example, RRC signaling) to the terminal device in the connected state, to instruct the terminal device in the connected state to parse the synchronization signal block set based on the candidate resource distribution manner of the terminal device in the idle state.”)
Zheng does not explicitly disclose the second indication information is sent “on the carrier of the licensed band.”
However, Pang discloses the missing feature the second indication information is sent “on the carrier of the licensed band” ([para 0081]: “In addition, even if this solution is mainly applied to an unlicensed frequency band scenario, use of a transmission pattern of an SSB in a licensed frequency band is not excluded in this application, and the transmission pattern may be used as an optional transmission pattern.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zheng and Pang, to modify the second indication as disclosed by Zheng, to be transmitted through the carrier in the unlicensed band as disclosed by Pang. The motivation for transmitting the indication through the carrier in the unlicensed band is that doing so increases system flexibility. Therefore, it would have been obvious to combine Zheng with Pang to obtain the invention as specified in the instant claim.
Regarding claim 14, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein the transceiver is further configured to: send… the second indication information at a time position after the at least one candidate time position.” ([para 0256]: “However, for the terminal device in the connected state, because the terminal device in the connected state has accessed the core network, the access network device may deliver a notification message (for example, RRC signaling) to the terminal device in the connected state, to instruct the terminal device in the connected state to parse the synchronization signal block set based on the candidate resource distribution manner of the terminal device in the idle state.”)
Zheng does not explicitly disclose the second indication information is sent “through the carrier in the licensed band,”
However, Pang discloses the missing feature the second indication information is sent “through the carrier in the licensed band,” ([para 0081]: “In addition, even if this solution is mainly applied to an unlicensed frequency band scenario, use of a transmission pattern of an SSB in a licensed frequency band is not excluded in this application, and the transmission pattern may be used as an optional transmission pattern.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zheng and Pang, to modify the second indication as disclosed by Zheng, to be transmitted through the carrier in the unlicensed band as disclosed by Pang. The motivation for transmitting the indication through the carrier in the unlicensed band is that doing so increases system flexibility. Therefore, it would have been obvious to combine Zheng with Pang to obtain the invention as specified in the instant claim.
Regarding claim 19, Zheng discloses all the features of the parent claim.
Zheng further discloses “wherein the transceiver is further configured to: receive the second indication information sent by the network device at a time position after the at least one candidate time position...” ([para 0256]: “However, for the terminal device in the connected state, because the terminal device in the connected state has accessed the core network, the access network device may deliver a notification message (for example, RRC signaling) to the terminal device in the connected state, to instruct the terminal device in the connected state to parse the synchronization signal block set based on the candidate resource distribution manner of the terminal device in the idle state.”)
Zheng does not explicitly disclose the second indication information is sent “on the carrier of the licensed band”
However, Pang discloses the missing feature the second indication information is sent “on the carrier of the licensed band” ([para 0081]: “In addition, even if this solution is mainly applied to an unlicensed frequency band scenario, use of a transmission pattern of an SSB in a licensed frequency band is not excluded in this application, and the transmission pattern may be used as an optional transmission pattern.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zheng and Pang, to modify the second indication as disclosed by Zheng, to be transmitted through the carrier in the unlicensed band as disclosed by Pang. The motivation for transmitting the indication through the carrier in the unlicensed band is that doing so increases system flexibility. Therefore, it would have been obvious to combine Zheng with Pang to obtain the invention as specified in the instant claim.

Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20200163037 A1) in view of Pang (US 20200280939 A1) and further in view of Tomeba (US 20200322957 A1).
Regarding claim 15, Zheng in view of Pang discloses all the features of the parent claim.
Zheng in view of Pang does not explicitly disclose “wherein the transceiver is further configured to: send the second indication information by use of a carrier corresponding to the primary cell in the licensed band, the carrier in the unlicensed band being a carrier corresponding to the secondary cell of the network device in a band.”
Tomeba discloses “wherein the transceiver is further configured to: send the second indication information by use of a carrier corresponding to the primary cell in the licensed band, the carrier in the unlicensed band being a carrier corresponding to the secondary cell of the network device in a band.” ([para 0087]: “For the base station apparatus/terminal apparatus, the licensed band is used for a PCell, and communication with at least one SCell operating in the unlicensed band can be performed through carrier aggregation. The base station apparatus/terminal apparatus can communicate through dual connectivity in which a master cell group communicates in the licensed band and a secondary cell group communicates in the unlicensed band.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zheng, Pang, and Tomeba to modify the licensed and unlicensed bands as disclosed by Zheng in view of Pang, such that the licensed is on the PCell and the unlicensed is on the SCell as disclosed by Tomeba. The motivation for having such a configuration is that it enhances system reliability by keeping essential transmissions on the licensed band. Therefore, it would have been obvious to combine Zheng with Pang and Tomeba to obtain the invention as specified in the instant claim.
Regarding claim 20, Zheng in view of Pang discloses all the features of the parent claim.
Zheng in view of Pang does not explicitly disclose “wherein the transceiver is further configured to: receive the second indication information sent by the network device at a time position after the at least one candidate time position on a carrier corresponding to the primary cell in the licensed band, the carrier in the unlicensed band being a carrier corresponding to the secondary cell of the network device in a band.”
However, Tomeba discloses “wherein the transceiver is further configured to: receive the second indication information sent by the network device at a time position after the at least one candidate time position on a carrier corresponding to the primary cell in the licensed band, the carrier in the unlicensed band being a carrier corresponding to the secondary cell of the network device in a band.” ([para 0087]: “For the base station apparatus/terminal apparatus, the licensed band is used for a PCell, and communication with at least one SCell operating in the unlicensed band can be performed through carrier aggregation. The base station apparatus/terminal apparatus can communicate through dual connectivity in which a master cell group communicates in the licensed band and a secondary cell group communicates in the unlicensed band.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zheng, Pang, and Tomeba to modify the licensed and unlicensed bands as disclosed by Zheng in view of Pang, such that the licensed is on the PCell and the unlicensed is on the SCell as disclosed by Tomeba. The motivation for having such a configuration is that it enhances system reliability by keeping essential transmissions on the licensed band. Therefore, it would have been obvious to combine Zheng with Pang and Tomeba to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412